t c memo united_states tax_court deborah joyce windisch petitioner v commissioner of internal revenue respondent docket no filed date deborah joyce windisch pro_se stephen r asmussen for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in additions to and penalties on petitioner's federal income taxes as follows year deficiency additions to tax and penalties sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure unless otherwise noted all section references are to the big_number big_number big_number -- internal_revenue_code code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the following issues remain for decision whether petitioner's photography activity constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 during the years in issue whether petitioner is liable for the addition_to_tax for failure_to_file timely her and federal_income_tax returns and whether petitioner is liable for the accuracy-related_penalty provided by sec_6662 for the years in issue findings_of_fact some of the facts and certain exhibits have been stipulated for trial pursuant to rule the stipulations of fact are incorporated herein by reference and are found accordingly at the time the petition in the instant case was filed petitioner resided in soquel california during the years in issue petitioner was employed full time as an account clerk by the santa cruz health services agency in respondent objected to admission of certain exhibit sec_1 pertaining to years subsequent to the years in issue on grounds of materiality and relevance we sustain respondent's objection fed r evid we note however that our decision in the instant case would not be affected by admission of the exhibits to which respondent has objected watsonville california petitioner's previous jobs also involved accounting work also during the years in issue petitioner held a part-time position as a telephone bill collector with the credit bureau of santa cruz county working as few a sec_12 hours to as many as hours per week petitioner worked at her part-time job from p m until as late as p m monday through thursday and from a m until as late a sec_4 p m saturday petitioner was involved in photography prior to the years in issue members of her family had worked in the photography field as well petitioner photographed inter alia weddings family reunions and graduations petitioner also made portraits and photographed rock bands and musicians she did not charge for her photography work until and until then did not treat the activity as a business for tax purposes beginning with her federal_income_tax return she included the activity on schedule c of her returns claiming losses for each of the taxable years and petitioner did not maintain a dark room and sent her film to a processing lab for developing petitioner did not have formal training in photography during the years in issue petitioner however had the quality of her photographs analyzed and critiqued during petitioner joined the professional photographers of california and the professional photographers of the monterey bay area ppmba which held monthly meetings at which other photographers would lecture on technical and business matters connected with photography petitioner learned certain things about pricing her work at these meetings if however petitioner was aware that a customer was suffering financial hardship she attempted to accommodate the customer and did not charge her standard price furthermore if a wedding couple did not have the funds to purchase petitioner's photographs she allowed them to acquire the photographs up to a year after the ceremony after their other bills had been paid petitioner could not afford to and did not advertise in the yellow pages during the years in issue instead petitioner relied on flyers and word-of-mouth to promote her activity petitioner also placed an advertisement in a softball team's program most of petitioner's customers during the years in issue were her coworkers at the santa cruz health services agency petitioner would meet with coworkers during breaks or at lunch or dinner time at restaurants near the agency's offices and she claimed tax deductions for the cost of the meals additionally petitioner met people at her home and deducted the cost of groceries petitioner's parents and brother resided in los angeles california during petitioner arranged to photograph the wedding of certain of her friends in los angeles which was miles from her home in soquel in connection with that engagement petitioner made five trips to los angeles to make arrangements for photographing the event do the photography deliver prints and reprints of the wedding photographs and review reprint orders at least four of those trips lasted several days each during certain of those trips petitioner also photographed or delivered prints of her brother's wedding petitioner purchased a gift a card and ribbon for her friends' wedding petitioner received approximately dollar_figure in connection with photographing her friends' wedding from which petitioner paid the cost of film and developing which was at least dollar_figure petitioner also attributed her cost of meals in restaurants including a meal she purchased for her friends to that job during petitioner was paid dollar_figure to assist another photographer in taking pictures at a party petitioner attributed a grocery store bill of dollar_figure and the cost of meals at restaurants to the job also during that year petitioner photographed a family reunion petitioner paid the cost of developing the photographs and of renting equipment and attributed the cost of meals in restaurants including meals with the person from whom she rented equipment and the persons ordering the photographs to the job on her federal_income_tax return petitioner reported wage income of dollar_figure interest_income of dollar_figure and dividend income of dollar_figure petitioner claimed itemized_deductions of dollar_figure on schedule c of the return petitioner reported gross_receipts of dollar_figure rounded consisting of dollar_figure received for accounting services dollar_figure in commissions dollar_figure received for miscellaneous services dollar_figure received for merchandise orders and dollar_figure received for photography on the schedule c petitioner claimed a cost_of_goods_sold of dollar_figure and business_expenses of dollar_figure resulting in a net_loss of dollar_figure petitioner reported a tax due for in the amount of dollar_figure petitioner's federal_income_tax return was filed on date on her federal_income_tax return petitioner reported wage income of dollar_figure interest_income of dollar_figure and refunds of state and local_taxes of dollar_figure petitioner claimed itemized_deductions of dollar_figure and an ira deduction of dollar_figure on schedule c of the return petitioner claimed gross_receipts and gross_income of dollar_figure at least dollar_figure of which was received for accounting services at least dollar_figure of which was received as rent and at least dollar_figure of which was received for photography on the schedule c petitioner claimed business_expenses of dollar_figure resulting in a net_loss of dollar_figure petitioner reported a tax due for in the amount of dollar_figure petitioner's federal_income_tax return was filed on date on her federal_income_tax return petitioner reported wage income of dollar_figure and interest_income of dollar_figure petitioner also reported itemized_deductions of dollar_figure and an ira deduction of dollar_figure on schedule c of the return petitioner reported gross_receipts and gross_income of dollar_figure consisting of dollar_figure received for the rental of space in her home and dollar_figure received for photography on the schedule c petitioner reported business_expenses of dollar_figure resulting in a net_loss of dollar_figure petitioner reported a tax due for in the amount of dollar_figure petitioner's federal_income_tax return was filed on date for the years in issue petitioner deducted a variety of expenses on the grounds that they were connected to her photography activity petitioner deducted the cost of repairing earthquake damage to her home and the cost of removing some infested trees from her yard petitioner deducted as educational supplies her purchases of recordings of the music of certain of the bands she had photographed petitioner deducted the full cost of her membership in the california state automobile association even though she had only one car and did not use it exclusively for business purposes petitioner deducted the cost of taking her cousin and the cousin's husband to disneyland petitioner deducted the cost of a watchband during the years in issue petitioner paid dollar_figure per month to each of temple trust and united sovereigns and deducted those amounts temple trust provided record-keeping advice to small businesses united sovereigns was a marketing organization from which members including petitioner received commissions for enrolling new members it provided members with a newsletter on money and tax matters an income_tax preparation service representation during audits of their returns and estate_planning assistance petitioner does not know who owns united sovereigns during relevant years united sovereigns provided petitioner with a workbook that she filled out and returned to the organization and which united sovereigns in turn forwarded to a return preparer to be used in filling out petitioner's income_tax returns other than filling out the workbook petitioner did not perform any of the computations required to complete her returns united sovereigns sent petitioner's workbooks to bill webber who prepared petitioner's federal_income_tax returns for the years in issue mr webber also represented petitioner during the audit of her returns mr webber does not contact the taxpayers whose workbooks are sent to him prior to preparing their returns and he accepts the information set forth in those workbooks petitioner did not investigate the qualifications of any of the persons owning and operating united sovereigns prior to enlisting them to prepare her tax returns nor was she aware of bill webber's credentials although she had met him petitioner's photography activity opinion we first consider whether petitioner's photography activity was engaged in for profit within the meaning of sec_183 the general_rule of sec_183 disallows deductions attributable to an activity_not_engaged_in_for_profit sec_183 provides two exceptions to the general_rule the first provided by sec_183 permits deductions that otherwise would be allowable without regard to whether the activity is engaged in for profit the second provided by sec_183 permits deductions that would be allowable if the activity were engaged in for profit to the extent that the gross_income from the activity exceeds the deductions allowable pursuant to sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 petitioner bears the burden of establishing that her photography activity was engaged in for profit rule a in order to carry that burden a taxpayer must show that he or she had an actual and honest objective of making a profit from the activity 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer's expectation however need not be a reasonable one id pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs the question whether the requisite intention is present is one of fact and is to be resolved based on consideration of all relevant circumstances with greater weight being given to objective factors than to mere statements of intent dreicer v commissioner supra pincite golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs sec_1_183-2 income_tax regs sets forth the following nonexclusive list of relevant factors to be considered the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor is conclusive golanty v commissioner supra pincite sec_1_183-2 income_tax regs based on our consideration of the record in the instant case we conclude that petitioner has not demonstrated that her photography activity was carried on with the actual and honest objective of making a profit although the activity had some of the trappings of a business those trappings are insufficient to demonstrate that the activity was carried on for profit although petitioner maintained meticulous records and respondent has conceded that all of the items of expense noted in her summaries have been substantiated such records may represent nothing more than a conscious attention to detail golanty v commissioner supra pincite petitioner had extensive experience with accounting work and it is natural to expect that she would apply that experience to her photography activity moreover it does not seem that the records were kept for the purpose of cutting expenses realizing profits or evaluating the overall performance of the operation rather it appears that the principal purpose of petitioner's records was to substantiate claimed deductions from income for tax purposes analysis of petitioner's records reveals that her activity was operated with little or no regard for the level of expense incurred in relation to the small amount of income yielded by the activity petitioner frequently incurred costs for restaurant meals and groceries in connection with her photography activity explaining that she and the people she met had to eat anyway and so would meet over a meal to discuss photography we note that many of petitioner's clients during the years in issue were coworkers friends and family and petitioner has not convinced us that many of the meals did not have significant personal or social aspects for her indeed the meetings and other contacts with persons in connection with her photography activity recorded by petitioner largely appear consistent with ordinary social activities petitioner has not established that she did not use her photography activity as a means of deducting personal expenses and the cost of social activities for instance in petitioner photographed the wedding of certain friends in los angeles making five trips from her home in soquel miles away on at least four of the trips petitioner stayed in los angeles several days apparently with her parents who resided in los angeles one of the trips was made so that petitioner could personally deliver as opposed to mailing developed photographs of the wedding petitioner also admits that she deducted the cost of the gift card and ribbon purchased for the wedding couple and deducted her cost of a meal attended by the couple her father mother brother and brother's fiancee petitioner has not suggested that she would not have attended the wedding if she had not been engaged to photograph it on another occasion petitioner also received dollar_figure for photographic work yet admits that she deducted a dollar_figure grocery bill that she claimed related to the work petitioner also admits that she deducted the cost of groceries a watchband removing infested trees from her yard recordings of bands that she photographed and an automobile club membership petitioner also admits she deducted the cost of a trip to disneyland with her cousin and cousin's husband and the cost of tickets to a concert she attended with her cousin and persons described as clients although petitioner claims that petitioner testified that she had agreed to personally deliver the photographs instead of mailing them there was a business_purpose for the foregoing expenditures she has not shown that they did not have significant personal aspects as well other circumstances also suggest that petitioner's photography activity was not operated in a businesslike manner it does not appear that petitioner made any significant changes in the manner in which she operated her activity such as reducing expenses in an effort to achieve profitability during the years in issue those circumstances as well as others in the record such as the fact that petitioner generally did photography for coworkers friends and relatives indicate to us that personal rather than business considerations influenced the manner in which petitioner conducted her photography activity although petitioner claims that she learned about pricing her services as a photographer from attending lectures given at meetings of the ppmba and changed her practices as a result it does not appear that the change caused any significant improvement in the financial results of the activity moreover although petitioner claimed to have a mentor that person's advice appeared to concern the technical quality of her photography rather than the business aspects of the activity we are not persuaded that petitioner made any concerted effort to obtain advice as to how to make her photography activity profitable petitioner also had limited time to devote to her photography activity inasmuch as she was employed full time as an account clerk and worked as few a sec_12 hours to as many as hours per week from monday through thursday during the evening and during the day on saturday as a telephone bill collector although petitioner claimed to devote to photography much of the time that was not occupied by her jobs we are not convinced that petitioner's motivation was not primarily social and recreational in taking meals with coworkers friends and relatives and in associating with the rock bands and musicians she photographed during the time she pursued her photography activity petitioner also has not shown that any of the assets used in her photography activity or the photographs that she took would appreciate in value or that she was successful in carrying on similar or dissimilar activities petitioner has consistently incurred losses in her photography activity from the first year she treated it as a business for tax purposes through the last year in issue and has never reported a profit from the activity for each year in issue petitioner reported a substantial loss that was apparently attributable to her photography activity for petitioner received approximately dollar_figure from her photography petitioner has not attempted to show whether any of the expenses claimed on the schedules c related to the income reported on those schedules that was realized from her activities besides photography activity but claimed expenses of dollar_figure for the parties agree that petitioner received approximately dollar_figure from her photography activity but claimed expenses of dollar_figure for petitioner received approximately dollar_figure from her photography activity but claimed expenses of dollar_figure while losses_incurred during the early stage of an activity might not necessarily indicate that the activity is not engaged in for profit continued losses after the period customarily required to bring an operation to profitability if not explainable by ordinary business reverses may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioner has not attempted to establish the period customarily required to bring a photography business to profitability nor has she offered adequate reasons for the substantial continuing losses experienced by her photography activity given the circumstances of the instant case petitioner's claimed losses indicate that the photography activity was not engaged in for profit considering petitioner's financial status it appears to us that the income derived from petitioner's other employment enabled her to continue to engage in her photography activity in the manner in which she conducted it indicating that the photography activity was not engaged in for profit 72_tc_659 petitioner's losses offset in large part the income she derived from other sources we are not persuaded that substantial elements of personal pleasure and recreation were not present in petitioner's photography activity petitioner had been involved in photography prior to claiming the activity was a business she stated in her opening statement at trial that photography is as much a part of me as my eyes my hands and my heart she further testified that almost everything she does is related to photography at trial petitioner indicated that she had photographed musicians and their performances most of her life that she had had contact with persons in the music industry for a long period of time and that she had purchased recordings by the bands that she photographed petitioner appears to have derived personal pleasure from the contact with the music industry afforded by her photography activity we also think it reasonable to infer that petitioner derived personal satisfaction from photographing her coworkers friends and family at their weddings graduations and other events and that the activity facilitated petitioner's social activities while there is no requirement that profit-oriented work be onerous and unpleasant 90_tc_960 affd without published opinion 899_f2d_18 9th cir an activity carried on because of the personal satisfaction it affords regardless of whether it is profitable constitutes a hobby and is treated as such for tax purposes bowles v commissioner tcmemo_1993_222 based on the record in the instant case we hold that during the years in issue petitioner has not met her burden of proving that her photography activity was not an activity_not_engaged_in_for_profit within the meaning of sec_183 consequently the deductions claimed with respect to it are allowable only as provided by sec_183 based on the record we are satisfied that petitioner has established that she incurred expenses deductible pursuant to sec_183 in amounts at least equal to the amounts of gross_income realized from her photography activity sec_6651 addition_to_tax respondent determined that petitioner was liable for the addition_to_tax provided by sec_6651 for and where a taxpayer fails to file an income_tax return on the date prescribed for filing sec_6651 imposes an addition_to_tax equal to percent of the amount required to be shown on the return with an additional percent to be added for each additional month or partial month during which the failure continues not exceeding percent in the aggregate the addition_to_tax does not apply where the taxpayer demonstrates we note that petitioner has not established the amount of any cost_of_goods_sold or deductible expenses attributable to the other activities the income from which is reported on her schedules c for the years in issue that the failure_to_file timely was due to reasonable_cause and not willful neglect sec_6651 reasonable_cause exists where the taxpayer was unable to file timely despite the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs willful neglect has been defined as a conscious intentional failure or reckless indifference 469_us_241 the question whether a failure_to_file timely is due to reasonable_cause and not willful neglect is one of fact on which petitioner bears the burden_of_proof rule a 227_f2d_181 5th cir affg a memorandum opinion of this court dated date the parties stipulated that petitioner's federal_income_tax return was filed on date petitioner alleges on brief that she filed a form_4868 requesting an extension of time to file that return statements in briefs however are not evidence rule b and there is no such request attached to the copy of petitioner's return that is in the record nor is such a request otherwise in evidence we conclude that petitioner's federal_income_tax return was due on date sec_6072 the parties have stipulated that petitioner's federal_income_tax return was filed on date that return was due on date sec_6072 petitioner concedes that her return was not filed timely except as noted above petitioner does not attempt to explain the reason for the failures to file timely petitioner on brief states that she was not asked to give an explanation however petitioner bears the burden of proving reasonable_cause for her failure_to_file timely and it is her responsibility to present any explanation she may have for her conduct we accordingly sustain respondent's determinations pursuant to sec_6651 for and sec_6662 penalty respondent determined that petitioner was liable for the accuracy-related_penalty provided by sec_6662 for each year in issue sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including failure to exercise due care or failure to do what a reasonable person would do in the circumstances sec_6662 sec_1 b income_tax regs the term disregard includes any careless reckless or intentional disregard of the code or the temporary or final regulations issued pursuant to the code sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer's efforts to assess the proper tax_liability id a taxpayer must establish error in the determination that he or she is liable for the penalty provided by sec_6662 rule a 104_tc_352 on brief petitioner contends that she believed in good_faith that the expenses that she claimed were allowable good_faith on the part of a taxpayer however does not always negate negligence taxpayers are required to take reasonable steps to determine the law and to comply with it 99_tc_202 in the instant case petitioner has not shown that her claimed deductions for expenses were made with any significant regard to whether they were personal in nature and the record supports the inference that petitioner's photography activity was used to deduct personal expenses we do not consider petitioner to have acted reasonably with respect to the deduction of those expenses claimed for her photography activity moreover petitioner failed to investigate the qualifications of any of the persons owning or operating united sovereigns or of mr webber before enlisting them to prepare her tax returns for the years in issue based on our consideration of the entire record we sustain respondent's determinations with respect to the accuracy-related_penalty for negligence for the years in issue to reflect the foregoing and concessions decision will be entered under rule
